Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



1-14 and 16-19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al (8,301,979) and Tran et al (US 2005/0268206).
As per claims 1 and 16, Sharon et al disclose error correction decoder, comprising:
a mapper  configured to generate, based on a first set of read values corresponding to a first codeword, a first set of log likelihood ratio (LLR) values (col. 11, lines 6-57, Fig. 8, mapper (803));
a first buffer, coupled to the mapper, configured to store the first set of LLR values received from the mapper (Fig. 5, Data buffer (518)); and
decoder, coupled to the first buffer, configured to perform a first error correction decoding operation using the first set of LLR values received from the first buffer (Col. 11, lines 6-57, Fig. 8, Decoder (807), which has a first LLR processing unit (806), a first decoder (808), and a second LLR processing unit (809), and a second decoder (810)),
wherein a first iteration of the first error correction decoding operation comprises: 
refraining from updating values of one or more variable nodes, and 
performing a syndrome check using a parity check matrix and sign bits of the first set. of LLR. values stored in the first buffer (col. 12, lines 51-55, Fig. 8, the first decoder (808) receives the initial LLRs, which are a representation of the codeword as the de-mapper output ‘Y’.  The first decoder (808) iterates in successive iterations in which it determines if parity checks of the error encoding process have been satisfied.  Col. 5, lines 5-38, iterative decoding, generally, an LDPC code is a linear block code which is characterized by a sparse parity check matrix, e.t., as depicted by the matrix H (Fig. 6). The matrix includes M rows and K+M columns, which are in correspondence with K information bits and M parity bits in each codeword of length N=K+M).  Sharon et al do not specifically disclose wherein a first iteration of the first error correction decoding operation comprises: refraining from updating values of one or more variable nodes.  However, it would have been obvious to a person of ordinary skill in the art, before the effective 
Sharon et al do not specifically disclose a node processor that configured to perform a first error correction decoding operation using the first set of LLR values and performing a syndrome check using a parity check matrix and sign bits of the first set of LLR values stored in the first buffer.  However, Tran et al disclose a node processor that configured to perform a first error correction decoding operation using the first set of LLR values (Fig. 4, paras. [0116]-[0121]); and
and performing a syndrome check using a parity check matrix and sign bits of the first set of LLR values stored in the first buffer (Fig. 4, para. [0120]).   Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Sharon et al with the node processor as taught by Tran et al in order to include a node processor that is configured to perform a first error correction decoding operation using the first set of LLR values, and performing a syndrome check.  The advantage is that a decoder may use the same circuitry to perform updating the edge messages with respect to bit nodes as well as updating of edge message LDPC code signals. 

As per claims 2, 7, 10 and 17, the teaching of Sharon et al  and Tran et al have been discussed above.  Sharon et al further comprising:
a decoding controller  (Fig. 5, controller (510)).  Sharon et al and Trans et al do not disclose a second buffer and that the decoding controller configured to store the sign bits in the second buffer upon a determination that the syndrome check has passed in the first iteration of the first error correction decoding operation.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to store the sign bits in the second buffer by the decoding controller upon the determination that the syndrome check has passed the first iteration of the first error correction decoding operation if 
 
As per claims 3, 5, 8, 12-14 and 19, the teaching of  Sharon et al  and Tran et al have been discussed above.   They do not disclose wherein the decoding controller is further configured to output the sign bits stored in the second buffer as a decoded codeword.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention to set the decoding controller configured to output sign bits stored in the second buffer as a decoded codeword if neccessary.  This is because Sharon et al, Fig. 5, col. 4, lines 13-61), disclose the controller (510) also includes a decoder (520) which can include a first decoder (522) and a second decoder (524), for decoding data which is read from the memory array (505).  In one approach, the first and second decoders are the same decoder, but activated with different parameters.  These parameters are used in a different manner by the controller to translate data in the temporary data buffer (518) into LLR values).

As per claims 4, 9 and 11, the teaching of  Sharon et al  and Tran et al have been discussed above.   They do not disclose wherein the mapper is further configured, prior to the sign bits stored in the second buffer being output, to:
generate a second set of LLR values based on a second set of read values corresponding to a second codeword; and
store the second set of LLR values in the first buffer.
However, it would have been obvious to a person of ordinary skilled in the art, before the effective filling date of the claimed invention, to set the mapper that is further configured, prior to the sign bits stored in the second buffer being output, to:
generate a second set of LLR values based on a second set of read values corresponding to a second codeword; and

As per claims 6 and 18, the teaching of Sharon et al and Tran et al have been discussed above.   They do not disclose further comprising: 
perform iterations subsequent to the first iteration upon a determination that the syndrome check has failed in the first iteration of the first error correction decoding operation (para. [0120]).  Sharon et al and Tran et al do not specifically disclose wherein the iterations subsequent to the first iteration are performed upon a determination that a maximum number of iterations has not been exceeded.  However, it would have been obvious to a person of ordinary skilled in the art, before the effective filling date of the claimed invention, to set the iterations subsequent to the first iteration are performed upon a determination that a maximum number of iterations has not been exceeded as desired if necessary.  This is because Tran et al, para. [0119], disclose these iterative decoding processing steps, performed by the bit node processor (430) and the check node processor (440), are repeated a predetermined number of iterations (e.g., repeated n times, where n is selectable).


Claims 15 and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al (8,301,979) and Tran et al (US 2005/0268206) as applied to claims 1-14 and 16-19 above, and further in view of Chang et al (US 2019/0149168).
Claims 15 and 20, the teaching of  Sharon et al  and Tran et al have been discussed above.   They do not disclose wherein the first error correction decoding operation comprises a vertically shuffled scheduling operation. 
However, Chang et al disclose the first error correction decoding operation comprises a  shuffled scheduling operation (para. [0045], in an embodiment in which the first decoder (104) 




			References Cited by Examiner

8,230,298 (Tran et al), disclose overlapping sub-matrix based LDPC decoder.  When performing this overlapping approach in conjunction with min-sum processing, significant memory savings can also be achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111